Reverse and Remand; Opinion Filed September 20, 2016.




                                                                    In The
                                            Court of Appeals
                                     Fifth District of Texas at Dallas
                                                         No. 05-15-00912-CV

                                                 SALEEM ABDUL, Appellant
                                                            V.
                                                  PETER B. BAGG, Appellee

                                  On Appeal from the County Court at Law No. 2
                                              Dallas County, Texas
                                      Trial Court Cause No. CC-15-03402-B

                                           MEMORANDUM OPINION
                                           Before Justices Lang, Myers, and Evans
                                                  Opinion by Justice Myers
           Saleem Abdul appeals the trial court’s order dismissing for want of jurisdiction his appeal

of the justice court’s judgment against him and in favor of Peter B. Bagg. Abdul brings one

issue on appeal contending the trial court erred by dismissing his appeal. We reverse the trial

court’s judgment and remand the cause to the trial court for further proceedings.

                                                           BACKGROUND

           Bagg sued Abdul in justice court, which awarded Bagg judgment of $4,450 against

Abdul on May 20, 2015.                       Abdul filed a sworn statement of inability to pay, which was

contested.1 See TEX. R. CIV. P. 506.1(a), (d).2 On June 26, 2015, the justice court held a hearing


     1
        This statement of inability to pay is not in the record, and the evidence does not show whether the statement was timely filed. Neither the
justice court nor any party asserted this statement of inability to pay was untimely. For purposes of this appeal, we assume this statement of
inability to pay was timely.
on Abdul’s statement of inability to pay and “denied” it. Instead of filing in the justice court a

notice of appeal from the sustaining of the contest to the statement of inability to pay, posting a

bond, or making a cash deposit as required by rule 506.1(d), Abdul filed in the county court at

law a petition styled “Administrative Appeal,”3 and he sent a letter to the county court in which

he asked the court “to please accept my appeal.” The letter was undated, but the county clerk

filed the letter on July 6, 2015. The county court determined that Abdul’s “Administrative

Appeal” petition failed to perfect an appeal from the justice court’s judgment as required by rule

506.1 and dismissed the case for lack of jurisdiction. The record does not show whether the

county court considered Abdul’s letter to be a notice of appeal of an order sustaining a contest to

a statement of inability to pay under rule 506.1(d)(3).

                                            APPEAL FROM JUSTICE COURT

           To appeal a decision from the justice court, a party must file in the justice court an

appropriate bond or cash deposit or a sworn statement of inability to pay. TEX. R. CIV. P.

506.1(a). If the appellant files a sworn statement and the statement is contested, the justice court

holds a hearing to determine the appellant’s ability to pay. Id. 502.3(d); 506.1(d)(2). If the

contest to the statement is sustained, the appellant may either (1) file in the justice court within

seven days of the court’s order sustaining the contest a notice of appeal to the sustaining of the

contest or (2) file in the justice court within five days of the order the required bond or cash

deposit. Id. 506.1(d)(3), (4). If the county court overrules the appeal of the order sustaining the


     2
        The Supreme Court of Texas amended rule 506.1 effective September 1, 2016. The main change to the rule concerned the document filed
by a party that cannot afford to post the bond or made a cash deposit. Under the rule before September 1, the document was the “sworn statement
of inability to pay”; after September 1, the required document is the “Statement of Inability to Afford Payment of Court Costs.” See Supreme
Court of Tex., Final Approval of Revisions to the Texas Rules of Civil Procedure and the Texas Rules of Appellate Procedure and of a Form
Statement of Inability to Afford Payment of Court Costs, Misc. Docket No. 16-9122 (Aug. 31, 2016)
(http://www.txcourts.gov/media/1435934/169122.pdf). Because all the events in this case occurred before September 1, 2016, we apply the rule
as it existed at the time of the justice court’s and county court’s rulings.
     3
        Abdul’s petition was copied from a form book with some of the blanks in the form filled in. The substance of the form indicates it was
intended to be used for appealing the decision of an administrative agency, not an appeal of a justice court’ judgment in a suit between two
individuals. Abdul does not assert that the allegations in the petition, which states that an unidentified administrative agency erred and abused its
discretion, are relevant to the issues in his appeal from the justice court.



                                                                       –2–
contest, then the appellant must post the bond or make the cash deposit within five days. Id.

506.1(d)(4). “An appeal is perfected when a bond, cash deposit, or statement of inability to pay

is filed in accordance with this rule.” Id. 506.1(h). If the appeal is not timely perfected, then the

county court is without jurisdiction to hear the appeal, and the appeal must be dismissed for want

of jurisdiction. See Williams v. Schneiber, 148 S.W.3d 581, 583 (Tex. App.—Fort Worth 2004,

no pet.).

          The record indicates Abdul attempted to perfect an appeal of the justice court’s judgment

using a sworn statement of inability to pay pursuant to rule 506.1(d)(1). The justice court

sustained the contest to the statement of inability to pay on June 26, 2015. Because the justice

court sustained the contest, the only ways Abdul could perfect an appeal to the county court were

by filing in the justice court either (1) a bond or cash deposit within five days of the order

sustaining the contest, or (2) a notice of appeal of the order sustaining the contest within seven

days of the order. See TEX. R. CIV. P. 506.1(d)(3), (4).

          Abdul did not file a bond or cash deposit. Therefore, we must consider whether he filed

in the justice court a notice of appeal of the order sustaining the contest within seven days of the

June 26, 2015 order.        Abdul filed on July 6, 2015 a petition in the county court styled

“Administrative Appeal” and a letter addressed to the county court asking the court to hear his

appeal.

          The county court was correct that the “Administrative Appeal” did not perfect Abdul’s

appeal of the sustaining of the contest to his statement of inability to pay. That document was

not a bond, cash deposit, or a notice of appeal of the order sustaining the contest to the statement

of inability to pay; therefore, it did not perfect his appeal. TEX. R. CIV. P. 506.1(h).

          Abdul also filed in the county court a letter to the county court on July 6, 2015 discussing

the sustaining of the contest to his sworn statement of inability to pay and asking the county

                                                  –3–
court “to please provide me the opportunity to appeal the ruling.” This document gave notice of

Abdul’s intent to appeal the order sustaining the contest to his statement of inability to pay. The

notice had to be filed with the justice court within seven days of the June 26, 2015 order

sustaining the contest. The seventh day after June 26, 2015 was Friday, July 3, 2015. Abdul

filed the notice with the county court on Monday, July 6, 2015. We must determine whether

Abdul timely filed the notice, and if so, whether his filing the notice with the county court

instead of the justice court barred his appeal of the justice court’s order sustaining the contest.

       Rule 4 provides that when the last day of a time period is a Saturday, Sunday, or legal

holiday, the period to file is extended until the end of the next day that is not a Saturday, Sunday,

or legal holiday. TEX. R. CIV. P. 4. Although July 3, 2015 was not a statutory legal holiday, see

TEX. GOV’T CODE ANN. §§ 662.003(a)(5); 662.021 (West 2012), the supreme court has held that

the term “legal holiday” in rule 4 “includes a day which the commissioners court in the county in

which the case is pending has determined to be a holiday, or on which the clerk’s office for the

court in which the case is pending is officially closed.” Miller Brewing Co. v. Villarreal, 829
S.W.2d 770, 772 (Tex. 1992) (per curiam). Friday July 3, 2015 was such a day as the Dallas

County Clerk’s office was closed for the Independence Day holiday because July 4 fell on a

Saturday that year.     See DALLAS COUNTY, TEX., DALLAS COUNTY CODE § 82-903(b)(1)

(“Holidays that fall on Saturday will be observed on the Friday preceding the holiday.”). Abdul

filed his notice on Monday July 6, 2015, which was the first day after July 3, 2015 that was not a

Saturday, Sunday, or legal holiday. Therefore, the notice was timely filed.

       Rule 506.1(d)(3) requires the notice be filed with the justice court, but Abdul filed the

notice with the county court. See TEX. R. CIV. P. 506.1(d)(3). However, at least one court has

concluded that a bond filed in the county court perfects an appeal. See TEX. R. CIV. P. 506.1(a)

(appeal perfected by filing bond with the justice court); Laird v. Benton, 470 S.W.3d 572, 573,

                                                 –4–
577 (Tex. App.—Houston [1st Dist.] 2015, no pet.) (bond filed in county court perfected appeal

from justice court). Likewise, the rules of appellate procedure provide that a notice of appeal

mistakenly filed with the court of appeals instead of the trial court “is deemed to have been filed

the same day with the trial court.” TEX. R. APP. P. 25.1(a). We see no reason that a notice of

appeal under rule 506.1(d)(3) filed in the county court instead of the justice court should bar an

appeal from an order sustaining a contest to a statement of inability to pay.

           Because Abdul timely filed his notice of appeal of the justice court’s order sustaining the

contest to his statement of inability to pay, we conclude the county court at law had jurisdiction

over Abdul’s appeal of that order. The county court erred by determining it lacked jurisdiction

and dismissing Abdul’s appeal. We sustain Abdul’s issue on appeal.4

                                                            CONCLUSION

           We reverse the trial court’s judgment and remand the cause to the county court at law for

further proceedings.




                                                                            /Lana Myers/
                                                                            LANA MYERS
150912F.P05                                                                 JUSTICE




     4
       Besides discussing the jurisdictional issue, Abdul’s brief also presents arguments concerning the merits of Bagg’s lawsuit. Our decision in
this appeal is limited to the question of whether the county court at law had jurisdiction under rule 506.1(d)(3) to hear the appeal of the trial
court’s order sustaining the contest to Abdul’s statement of inability to pay. Our decision does not address any issue related to the merits of the
contest or of Bagg’s lawsuit.



                                                                      –5–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

SALEEM ABDUL, Appellant                              On Appeal from the County Court at Law
                                                     No. 2, Dallas County, Texas
No. 05-15-00912-CV         V.                        Trial Court Cause No. CC-15-03402-B.
                                                     Opinion delivered by Justice Myers. Justices
PETER B. BAGG, Appellee                              Lang and Evans participating.

        In accordance with this Court’s opinion of this date, the judgment of the trial court is
REVERSED and this cause is REMANDED to the trial court for further proceedings consistent
with this opinion.

       It is ORDERED that appellant SALEEM ABDUL recover his costs of this appeal from
appellee PETER B. BAGG.


Judgment entered this 20th day of September, 2016.




                                              –6–